Citation Nr: 1534104	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  05-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, evaluated as 50 percent disabling prior to July 24, 2007 and as 70 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran provided testimony at a hearing before the undersigned in August 2013.  

This case has had a complex procedural history, as detailed in the Board's March 2014 decision.  It will not be repeated here, but it is noted that in its March 2014 decision, the Board remanded the claims concerning service connection for hypertension, the PTSD rating, and TDIU benefits.  The Board also denied a claim that an April 1970 rating decision was the product of clear and unmistakable error, (CUE).

The record reflects the Veteran appealed the Board's March 2014 decision on his CUE claim to the Court of Appeals for Veterans Claims.  By an April 2015 memorandum decision, the Court affirmed the Board's decision on the CUE claim.

The Veteran's hypertension, PTSD, and TDIU claims have been returned for further appellate consideration.  Although the Board regrets the additional delay, for the reasons stated below further development is still required in this case and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board further observes that, recently, there was some confusion as to whom the Veteran's accredited representative was in this case.  At the time of the February 2013 and March 2014 remands, the Veteran was represented by the private attorney listed on the title page.  However, in April 2014 the Veteran submitted a VA Form 21-22 appointing a veterans service organization (VSO) as his accredited representative.  Nevertheless, the attorney continued to act as a representative, to include submitting statements in support of the Veteran's appellate claims.  Further, when contacted by the Board regarding their designation as the Veteran's accredited representative, the VSO reported in a June 2015 written statement that they had communicated with the Veteran who indicated he did not intend to end representation by his private attorney when he signed the VA Form 21-22 in April 2014; and requested the Board to void this VA Form 21-22.  The Veteran has since submitted a new form designating the private attorney as his accredited representative before VA.

The Board also observes that following the promulgation of a Supplemental Statement of the Case (SSOC) in November 2014, the Veteran's attorney submitted a statement requesting a hearing in response to the decision in the SSOC.  However, to the extent the attorney indicates a hearing is desired before the Board, the Veteran already had such a hearing before the undersigned VLJ in August 2013, and there is no indication that there is any change in the facts or circumstances of the case.  Moreover, while VA's duty to assist includes affording him a hearing, there is no right to multiple hearings on the same issues without some reasonable justification, especially given the large number of veterans waiting for the opportunity to testify at a hearing.  In light of the foregoing, the Veteran's request for another Board hearing is denied.  In addition, to the extent the request was based upon the position that inadequate development was conducted below, the Board notes that it is once again remanding this case for further development.  Also, this decision does not address whether the Veteran is entitled to a hearing before personnel at the AOJ.


REMAND

In March 2014, the Board remanded the Veteran's hypertension and PTSD claims, in part, for new VA examinations.  

Pursuant to 38 C.F.R. § 3.326(a) individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The record available for review indicates that examinations were scheduled for May 2014, but were cancelled and no explanation for the cancellation appears in this record.  New examinations were scheduled for October 2014, but it was indicated the Veteran failed to report for such examinations.  However, it was also noted that the Veteran was identified as an employee of the VA Medical Center (VAMC) where these examinations were scheduled to take place.  Therefore, it was determined that good cause had been shown for his failure to report, and it was determined that he would be re-scheduled for these examinations at a different VAMC.  Further, the Veteran was notified of this fact via a letter dated October 15, 2014; although the specific date, time, and location of this VAMC was not included in this letter.

The November 2014 SSOC reflects the Veteran was scheduled for new examinations at a different VAMC, but that he failed to report for these examinations and good cause for this failure was not demonstrated.

The Board observes, however, that the record available for review does not include any notice(s) sent to the Veteran regarding the VA examinations scheduled for the different VAMC.  Moreover, records available for review indicate that the request for these examinations at the different VAMC were initiated on October 15, 2014, and cancelled on October 17, 2014.  Inasmuch as this record indicates the examinations were cancelled 2 days after the initial request, it raises the question of whether there was sufficient time to even schedule and notify the Veteran of the new examinations at the different VAMC.

The Board further notes that the lack of notification in the record may also be due to the confusion noted in the Introduction as to whom the Veteran's accredited representative was in this case.  For example, the private attorney was not CC'd on the October 15, 2014 letter which notified the Veteran his examinations would be rescheduled at a different VAMC.  Thereafter, by a statement dated in November 2014, the private attorney reported she had become aware the Veteran had VA examinations in October 2014, and requested copies of such.  This indicates the attorney was not apprised that the Veteran was even scheduled for VA examinations in October 2014 until after the date thereof; or that new examinations were to be scheduled for that month at a different VAMC.  Moreover, it also indicates the attorney expected the Veteran was ready and willing to undergo new VA examinations.

In view of the foregoing, the Board is concerned the Veteran may not have been adequately notified of the VA examinations scheduled.  Therefore, the Board concludes he should be provided with another opportunity to appear for such examinations.  

The Board also observes that as part of the March 2014 remand it directed that a new release of records be requested from Methodist Hospital.  Such a request was sent to the Veteran via correspondence dated in April 2014, but no such release appears to have been provided.  Nevertheless, as a remand is already deemed warranted in this case, the Board finds the Veteran should be provided with another opportunity to submit such a release.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his PTSD and hypertension since May 2013.  Even if the Veteran does not respond, determine if there are any outstanding VA treatment records for the pertinent period.  Moreover, with any necessary assistance from the Veteran to include obtaining a new release for such, seek copies of the Veteran's treatment records from Methodist Hospital from June 2004 to the present.  

After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate his PTSD, and hypertension claims.  The claims folder should be made available to the respective examiner(s) for review before the examination.  All indicated tests and studies should be conducted at the respective examination(s).  If the Veteran does not report such examination(s), a copy of the notice(s) informing him of the date, time, and location of such should be associated with the record available for review.

With respect to the hypertension claim, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran's hypertension was incurred in or otherwise the result of his active service, to include the use of salt and purification tablets as contended at the August 2013 Board hearing.  If the examiner determines the hypertension was not directly related to service, then the examiner should express an opinion as to whether it is at least as likely as not that it was caused or aggravated by a service-connected disability, to include the Veteran's PTSD and/or intestinal parasitism.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.  

A complete rational for any opinion expressed should be provided.  If the examiner is unable to offer an opinion, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in November 2014, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


